Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7 of applicant arguments/remarks, filed 09/20/2021, with respect to the previous prior art rejections of the independent claims have been fully considered and are persuasive.  The previous prior art rejections of the independent claims have been withdrawn. Please see below for further details.

Allowable Subject Matter
Claims 1-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 14, the closest prior art is considered previously cited Zeller (US 2017/0089999). Zeller is also related to a method of performing Slice GRAPPA. However, Zeller is silent in teaching “performing, using a MR system, a respective reference scan of the target object, for each slice of the target object to be imaged, to record a reference dataset, the performance of each of the respective reference scans including separately performing a Gradient Echo (GRE) sequence or a Rapid Acquisition with Refocused Echoes (RARE) sequence for each of the respective slices of the target object to be imaged; performing, using the MR system, a respective phase correction scan of the target object, for each slice of the target object to be imaged, to record a correction dataset, the performance of each of the 
	Zeller teaches in [0069] a specific embodiment where the navigator sequence includes NavB, NavC, NavB, NavC, NavB, NavC, etc. In this embodiment, navigator data is provided for each slice. However, this navigator sequence does not include NavA, which is the non-phase encoded navigator sequence [see Fig. 2A]. Also, navigator data being provided for each slice is also not the same as performing a respective reference scan for each respective slice. Other embodiments in Zeller are also silent in teaching both the missing limitations disclosed above. 
	Therefore, claims 1 and 14 are above the prior art. Claims 2-11, 13, and 15 are considered allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896